DETAILED ACTION
After Final Consideration Pilot 2.0 (AFCP 2.0)
1.	 Applicant's request for entry into AFCP 2.0 is acknowledge, the after final was reviewed and it overcomes all of the rejections from the previous office action based on the newly amended claims. Therefore, the amended limitations require further search and/or consideration by the examiner.
3a, 7, and 12. 	The amended limitation presented for Claim 1: “… selecting, by the processor, the wireless network for both the computer and the mobile endpoint device via the local connection; and connecting, by the processor, to the wireless network via the local connection to the mobile endpoint device when the first quality score is greater than the second quality score or maintaining a connection to the communication network when the second quality score is greater than the first quality score.” changes the scope of the claim which requires further search and/or consideration.
The amended limitation presented for Claim 8: “… instructions to select between maintaining a network connection to the communication network when the second quality score is greater than the first quality score or changing to the wireless network via the local connection to the mobile endpoint device when the first quality score is greater than the second quality score for both the computer and the mobile endpoint device via the local connection.” changes the scope of the claim which requires further search and/or consideration.
The amended limitation presented for Claim 15: “… select to maintain a network connection to a communication network when the second quality score is greater than the first quality score or to change to the wireless network via the connection to the mobile endpoint device when the first quality score is greater than the second quality score for both the computer and the mobile endpoint device via the local connection.” changes the scope of the claim which requires further search and/or consideration.
Furthermore, the examiner conducted a quick search and found the following prior art pertinent to Applicant’s amended claims filed on 9/13/2021:
Basunov (U.S. Patent Application Publication # 2016/0218971 A1) teach “system 100 will determine, i.e., measure the QoS for each route in order to determine if it is the best local route and whether it is better than the current route already chosen by each routing domain 102, 104, 106.’’(Fig.3; Paragraph [0045])
Yang et al. (U.S. Patent Application Publication # 2016/0198122 A1) teach “the plurality of pairs of connections may be tested for viability, e.g., by sending messages between the mobile device and the remote device, e.g., in the manner discussed above regarding FIG. 8. Once the plurality of pairs have been trimmed to a plurality of viable pairs, ranking logic may be used to  WiFi or connection types that do not have data fees associated therewith (e.g., avoiding cellular), quality of service parameters, favoring peer-to-peer or direct pairs rather than relayed pairs, IPv4 versus IPv6, favoring local connections versus Internet connections, where possible, etc. After ranking these choices, the highest ranking pair may be selected as the primary channel.’’(Paragraph [0082])
Sirotkin et al. (U.S. Patent Application Publication # 2016/0066251 A1) teach “the UE of example 1, wherein the network selection and traffic routing circuitry includes at least one local UE connection criteria and is to allow the local UE connection criteria to override the ANDSF policy based at least in part on a determination by the UE that the quality of service (QoS) requirements of applications active on the UE are less than a minimum QoS threshold of the ANDSF policy.’’(Paragraph [0083])

/SALVADOR E RIVAS/           Primary Examiner, Art Unit 2413